Title: Power of Congress to Regulate the Militia, [14 June] 1788
From: Madison, James
To: 


[14 June 1788]
Mr. Madison. Mr. Chairman—The honorable gentleman has laid much stress on the maxim, that the purse and sword ought not to be put in the same hands; with a view of pointing out the impropriety of vesting this power in the general government. But it is totally inapplicable to this question. What is the meaning of this maxim? Does it mean that the sword and purse ought not to be trusted in the hands of the same government? This cannot be the meaning. For there never was, and I can say there never will be, an efficient government, in which both are not vested. The only rational meaning, is, that the sword and purse are not to be given to the same member. Apply it to the British government, which has been mentioned. The sword is in the hands of the British king. The purse in the hands of the parliament. It is so in America, as far as any analogy can exist. Would the honorable member say, that the sword ought to be put in the hands of the representatives of the people, or in other hands independent of the government altogether? If he says so, it will violate the meaning of that maxim. This would be a novelty hitherto unprecedented. The purse is in the hands of the representatives of the people. They have the appropriation of all monies. They have the direction and regulation of land and naval forces. They are to provide for calling forth the militia—and the president is to have the command; and, in conjunction with the senate, to appoint the officers. The means ought to be commensurate to the end. The end is general protection. This cannot be effected without a general power to use the strength of the union.
We are told that both sides are distinguished by these great traits, confidence and distrust. Perhaps there may be a less or greater tincture of suspicion on one side, than the other. But give me leave to say, that where power can be safely lodged, if it be necessary, reason commands its cession. In such case it is imprudent and unsafe to withhold it. It is universally admitted that it must be lodged in some hands or other. The question then is, in what part of the government it ought to be placed; and not whether any other political body independent of the government should have it or not. I profess myself to have had an uniform zeal for a republican government. If the honorable member, or any other person, conceives that my attachment to this system arises from a different source, he is greatly mistaken. From the first moment that my mind was capable of contemplating political subjects, I never, till this moment, ceased wishing success to a well regulated republican government. The establishment of such in America was my most ardent desire. I have considered attentively (and my consideration has been aided by experience) the tendency of a relaxation of laws, and licentiousness of manners.
If we review the history of all republics, we are justified by the supposition, that if the bands of the government be relaxed, confusion will ensue. Anarchy ever has, and I fear ever will, produce despotism. What was the state of things that preceded the wars and revolutions in Germany? Faction and confusion. What produced the disorders and commotions of Holland? The like causes. In this commonwealth, and every state in the union, the relaxed operation of the government has been sufficient to alarm the friends of their country. The rapid increase of population in every state is an additional reason to check dissipation and licentiousness. Does it not strongly call for the friends of republican government to endeavor to establish a republican organization? A change is absolutely necessary. I can see no danger in submitting to practice an experiment which seems to be founded on the best theoretic principles.
But the honorable member tells us, there is not an equal responsibility delineated on that paper, to that which is in the English government. Calculations have been made here, that when you strike off those entirely elected by the influence of the crown, the other part does not bear a greater proportion to the number of their people, than the number fixed in that paper, bears to the number of inhabitants in the United States. If it were otherwise, there is still more responsibility in this government. Our representatives are chosen for two years. In Great-Britain they are chosen for seven years. Any citizen may be elected here. In Great-Britain no one can be elected to represent a county, without having an estate of the value of £.600 sterling, a year; nor to represent a corporation without an annual estate of £.300. Yet we are told, there is no sympathy or fellow-feeling between the people here, and their representatives; but that in England they have both. A just comparison will shew, that if confidence be due to the government there, it is due ten-fold here. (Mr. Madison made many other observations, but spoke so very low that he could not be distinctly heard.)
